Citation Nr: 1541631	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  07-23 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a digestive disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 1975 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida. 

These matters were before the Board in March 2011, August 2013, March 2014, and December 2014.  Given the complex procedural history, for the sake of clarity, the Board will provide a brief overview. 

In March 2011 and August 2013, the Board remanded the three claims for additional development.  When the matters were returned to the Board in March 2014, the Board denied the Veteran's claim for service connection for headaches and remanded the claims for a digestive disability and an acquired psychiatric disability for further development.  In December 2014, the Board denied the Veteran's claim for an acquired psychiatric disability, and remanded the Veteran's digestive disability claim.  

The Veteran separately appealed the March 2014 and December 2014 Board decisions denying service connection for headaches and an acquired psychiatric disability to the Court of Appeals for Veterans Claims (the Court).  In June 2015, the Court granted the parties' Joint Motion for Partial Remand (JMR), and vacated the Board's decision with respect to the Veteran's headache claim and remanded the matter for action consistent with the JMR.  In July 2015, the Court granted the parties' JMR, and vacated the Board's decision with respect to the Veteran's psychiatric claim and remanded the matter for action consistent with the JMR.  

The Veteran's claim for a digestive disability was subsequently returned to the Board by the AOJ.  Accordingly, all three matters are again before the Board.  While the Board regrets the additional delay, in light of the Court's June 2015 and July 2015 orders, as well as the evidence obtained pursuant to the December 2014 remand, additional development is warranted prior to adjudicating the claims.  
The issues of whether new and material evidence has been received to reopen the previously denied claim for a low back disability and entitlement to a nonservice connected pension have been raised by the record in May 2015 and January 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there outstanding VA and private treatment records.  

A November 2013 treatment record noted that the Veteran was scheduled for a follow-up chest x-ray in two months.  The most recent VA treatment records are dated in December 2013 and do not document the Veteran's follow-up appointment.  Accordingly, the Board finds there are outstanding VA treatment records.

As noted in the July 2015 JMR, a March 6, 2006 VA ambulatory care note authored by Dr. O'Hallaron indicated that the Veteran had requested a statement indicating that his headaches, diarrhea, and constipation were related to service.  In a March 16, 2006 addendum Dr. O'Hallaron indicated that the statement the Veteran needed was provided on the Veteran's service program forms.  A review of the record, reveals that service program forms referenced by Dr. O'Hallaron are not of record.  As those forms may contain relevant evidence, on remand the referenced forms and nexus statement must be associated with the record.  

Social Security Administration (SSA) records noted that the Veteran filed a claim for Workman's Compensation after he fell off a ladder.  These treatment records note that the Veteran also reported headaches.  As the Veteran may have suffered a head trauma during his work related injury, records pertaining to Workman's Compensation claim should be obtained. 

VA treatment records in December 2012 noted that the Veteran was treated at a private pain clinic and a July 2013 treatment record noted he received private treatment from Dr. Aquino.  Additionally, in a May 2015 letter Dr. Awan, FACP, stated that he had recently evaluated the Veteran as part of the establishing new patient care.  The letter specifically noted that he had evaluated the Veteran's digestive disorder and headaches.  To date, treatment records from the above providers have not been associated with the record.  As they contain relevant evidence on remand reasonable efforts must be made to obtain all identified outstanding private treatment records.

Additionally, in light of the conclusory, but positive, opinion from Dr. Awan and the outstanding private and VA treatment records to be obtained on remand, an addendum opinion addressing the etiology of the Veteran's digestive disability should be obtained.

Lastly, in accordance the June 2015 Court order, the Veteran should be provided a VA neurological examination to determine the nature and etiology of his headaches.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, to include updated records from December 2013 to the present and the Veteran's service program forms and nexus opinion referenced by Dr. O'Hallaron.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2015), and give him an opportunity to respond.

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any health treatment for any medical condition on appeal, to include Dr. Awan, Dr. Aquino, and the Veteran's private pain clinic.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If private medical records are identified but not obtained, the RO must inform the Veteran of (1) the nature of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the current record, and (4) that if the missing records are later obtained, the claim may be readjudicated.

3.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of the Veteran's Workman's Compensation records and Workman's Compensation decision.  

4.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his headaches.  The claims file and a copy of this remand must be provided to the examiner for review in conjunction with the examination.  All appropriate testing should be conducted.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's headaches began in service, or are otherwise etiologically related to active service.
In rendering the requested opinion, the examiner should consider and address the Veteran's service treatment records documenting reports of headaches, his lay statements, the March 2006 treatment notes by Dr. O'Hallaron, the March 2012 VA opinion, and Dr. Awan's May 2015 letter.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  The examiner must provide a complete rationale for any opinion offered.  

5.  Thereafter, return the claims file to the February 2015 VA examiner for an addendum opinion.  If the February 2015 VA examiner is not available, schedule the Veteran for a new examination with a different examiner and get the opinion following examination.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.

a.  Based upon the evidence of record, the examiner should identify all diagnosable digestive disorders present at any time during the appeal period, including but not limited to mild diverticulum, ascending colon, mid-rectal polyps, hemorrhoids, gastroesophageal reflux disease, fibrofatty changes of the liver, and gallbladder sludge. 

In so opining, the examiner should address the July 2011 right upper quadrant sonogram indicating that the Veteran had fibrofatty changes of the liver and gallbladder sludge, and the VA examination reports of record.

b.  The examiner should separately opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any diagnosed digestive disorder present during the appeal period had its onset during or is otherwise etiologically related to active service.

In so opining, the examiner should address the Veteran's assertions regarding in-service and post-service symptoms, the March 2006 statement from Dr. O'Hallaron, and the May 2015 letter from Dr. Awan.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

6.  Finally, readjudicate the claims.  If any benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






